DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has published as US20190054048A1, earliest priority Sep 25, 2015.

Status of the Claims
	Claim(s) 121-123,126-129 and 140-145 is/are pending in this application. Claims 142 and 145 are withdrawn. Claims 121-123,126-129, 140, 141 and 143-144 are under examination as being directed to elected Group I as well as elected species Ia and non-elected species Ib: 
	(i) specific compound of Formula I:

    PNG
    media_image1.png
    187
    240
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    215
    216
    media_image2.png
    Greyscale

(See page 33, Formula Ia)
	(ii) specific resistant bacterial infection: methicillin resistant S. aureus (MRSA).
	It is noted that the examined species of infection has been expanded to various infections which have become resistant to various species resistant to the subject skin’s naturally occurring antibiotic properties, see rejections below.
	Claims 141-142 and 144-145 are withdrawn as directed to non-elected species of compounds Ib and Ic. 
	The elected species, CD 437 (CAS Reg. 125316-60-1) has been identified as follows: 1

    PNG
    media_image3.png
    301
    586
    media_image3.png
    Greyscale

Applicant’s arguments, filed Feb 2018, with respect to the obviousness and novelty rejections have been fully considered and addressed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 121-123, 126-128, 141 and 144 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6858647. 
Claims 121, 126, 141 and 144 are directed a method of killing or inhibiting growth of Gram-positive bacteria/treating a bacterial infection caused by Gram-+ bacteria selected from the genus of Staphylococcus, Enterococcus, and Bacillus, which is resistant to one or more antibiotic agents, the method comprising contacting the bacteria with an effective amount of a compound such as previously non-elected species Ib compound Ib.

    PNG
    media_image2.png
    215
    216
    media_image2.png
    Greyscale

It is noted that the examined species of infection has been expanded to various infections which have become resistant to various species resistant to the subject skin’s naturally occurring antibiotic properties.
Regarding the limitation of claims 121 and 126, a method of killing or inhibiting growth or treating a bacterial infection of, Gram-positive bacteria (Staphylococcus, Enterococcus and Bacillus), which is resistant to one or more antibiotic agents, the 647 Patent explicitly states how a human subject’s sweat glands excrete lysozyme, which lyses Staphylococcus epidermis and other gram-positive bacteria, see column 2, lines 30-35. 
The 647 patent teaches, whoever, this natural defense system (i.e. antibiotic agents as claimed) may even be neutralized, see column 2, lines 42-44.    The 647 patent discloses that is directed to a method for killing bacteria or hindering bacteria, said method comprising administering to an individual infested/infected with a bacterial with a retinoid compound such as 4-[(6-hydroxy-7-(1-adamantyl)-2-naphthyl]benzoic acid I.e. compound 1b) as claimed by Applicant, see claim 1. 
Regarding claim 121, 126, 141 and 144, US Patent 647 discloses compound Ib, identified below, see claim 1 (column 12, line 67) and see Table 1, column 4, line 44, as compound 16, 4-(6-Hydroxy-7-(1-adamantyl)-2-naphthyl)benzoic acid, 
	
    PNG
    media_image4.png
    27
    408
    media_image4.png
    Greyscale
.
	See also column 6, line 48; claim 1, last compound column 12, line 67. 
	This compound has been identified as:

    PNG
    media_image5.png
    274
    476
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    313
    515
    media_image6.png
    Greyscale

CAS Registry Number 107430-66-0
4-(6-Hydroxy-7-tricyclo[3.3.1.13,7]dec-1-yl-2-naphthalenyl)benzoic acid
CD 1530
	See also claim 10 of US Pat ‘647, directed to a similar method where the bacterial is found on the skin of an individual human subject.
	Further, US Pat 647 teaches the treatment of staphylococcus bacteria, see Column 1 lines 14-22.
	Regarding claims 121 and 126 and the limitation of treating/killing Staphylococcus bacteria, US Pat ‘647 teaches its data evidence that the compounds of its invention bactericidal and bacteriostatic on Staphylococcus aureus, see column 10, last paragraph, lines 61-67. See also Tables II, III and IV.
	Regarding claims 122 and 127 with the limitations of where the bacteria is resistant to one or more antibiotic agents (methicillin, vancomycin, rifampicin, gentamicin and ciprofloxacin), while such property is not recited in the US Pat ‘647, such property would be inherently present as the cited prior art teaches the same compound used to practice a method of treating or killing bacteria.2 
	Regarding claims 123 and 128 with limitations of wherein the Gram-positive bacteria is methicillin-resistant S. aureus (MRSA) and vancomycin-resistant S. aureus (VRSA), while such property is not recited in the US Pat ‘647, such property would be inherently present as the cited prior art teaches the same compound used to practice a method of treating or killing bacteria.
	Accordingly, the claimed invention is anticipated by the cited prior art. 







RESPONSE TO ATTORNEY ARGUMENTS:

	The Attorney response argues that the 647 Patent (Voegel) does not disclose that Formula Ib (as claimed by Applicant) are useful to treat infections caused by antibiotic-resistant S. Aureus strains. The Attorney response argues that treating infections caused by antibiotic-resistant strains of this bacteria does not necessarily flow from these teachings. The Attorney response argues the instant claims are not directed to any inherent property of the compound of Formula lb, such as its aqueous solubility, taste, melting point, or an affinity to a particular bacterial enzyme. Rather, the Attorney response distinguishes properties and what the Attorney response calls a use as per and MPEP 2112.02, citing In re Hack, 245 F.2d 246 (CCPA 1957).3 The Attorney response states it is claiming a new use of the recited compounds, and the asserted reference does not disclose that claimed use, either explicitly or inherently, where the Examiner must show a rationale of inherency M.P.E.P. § 2112 (IV).	
	With regard to Applicant’s distinguishing between properties such as aqueous solubility, taste, melting point, or an affinity, vs. a property of bactericidal activity (which it states is a use, NOT a property), the Attorney response cites MPEP 2112.02 and its citation of In re Hacks.  However, reading MPEP 2112.02 further, past the citation of Hacks to support its position, MPEP 2112.02 makes it clear that even “uses” that are directed to a result, or property of that composition, then the claim is anticipated. In re May, which is directed to a method of use for treating pain, but where such art was silent with regard to the property of doing so without addiction, is relevant to the rejection here.  MPEP 2112.02 states:
 However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction.

The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
	
	Further, with regard to the Attorney response that the inherent property naturally flow (as supported by evidence, see arguments on page 3 of response), it is noted that the 624 patent describes its invention of retinoid compounds, such as taught/disclosed compound Ib as claimed, are intended to deal with Staph. Infections/colonization of the skin, where the Staphylococcus bacterial become resistant to the subject’s natural antibiotic responses, see columns 1-2 as noted above. 
	The uses of the rejected claims including claims 122 and 126 listing resistance to the specific antibiotics claimed therein, would similarly be anticipated as supported by MPEP 2112.02 and the holding of In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).
	It is noted that the examined species of infection has been expanded to various infections which have become resistant to various species resistant to the subject skin’s naturally occurring antibiotic properties.
It is noted the intended use of the claimed subject is directed to a genus of bacteria (Staph.) resistant to treatment with one or more antibiotic agents in a subject.  Initially, it is noted that claims 121 and 126 claim the genus of bacteria resistant to antibiotic substances/compounds is broad and not necessarily limited to the antibiotics of claims 122 and 126.
	As noted above in the rejection, the 624 Patent explicitly teaches the present invention is directed to retinoid type compounds for treating bacterial colonization (infections) of the skin, see Background of the Invention, column 1.
	It is noted that the examined species of infection has been expanded to various infections which have become resistant to various species resistant to the subject skin’s naturally occurring antibiotic properties.
	The 624 patent discloses most of the skin bacteria present on squamous epidermis (skin), colonize dead cells or are closely associated with sebaceous and sweat glands,  as excretions from these glands provide nutrient elements for Staph. Epidermis, see column 2, first paragraph. 	
	As noted above, regarding the limitation of claims 121 and 126, a method of killing or inhibiting growth  or treating a bacterial infection of, Gram-positive bacteria (Staphylococcus, Enterococcus and Bacillus), which is resistant to one or more antibiotic agents, the 647 Patent explicitly states how a human subject’s sweat glands excrete lysozyme, which lyses Staphylococcus epidermis and other gram-positive bacteria, see column 2, lines 30-35. 
The 647 patent teaches, whoever, this natural defense system (i.e. antibiotic agents as claimed) may even be neutralized, see column 2, lines 42-44.    The 647 patent discloses that is directed to a method for killing bacteria or hindering bacteria, said method comprising administering to an individual infested/infected with a bacterial with a retinoid compound such as 4-[(6-hydroxy-7-(1-adamantyl)-2-naphthyl]benzoic acid I.e. compound 1b) as claimed by Applicant, see claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 121, 126, 129, 140 and 143 are rejected under 35 U.S.C. 103 as being unpatentable over US 6858647 and
	Pan et al. Arch Dermatol Res (2009) 301:15–20,
	in view of Liu et al. Clinical practice guidelines by the Infectious Diseases Society of America for the treatment of methicillin-resistant Staphylococcus aureus infections in adults and children. 15 Clin. Infect. Dis. 52, e18-e55 (2011).  
	
	Claims 121 and 126 are directed to a method of killing or inhibiting growth of Gram-positive bacteria (or treating bacterial infections caused by Gram positive bacteria), 
	selected from the genus of Staphylococcus, Enterococcus, and Bacillus which is resistant to one or more other antibiotic agents, 
	the method comprising contacting the bacteria with an effective amount of compounds Ia (where compound Ia is elected species CD437, see above), Ib and Ic. 
	It is noted that the examined species of infection has been expanded to various infections which have become resistant to various species resistant to the subject skin’s naturally occurring antibiotic properties.
Regarding the limitation of claims 121 and 126, a method of killing or inhibiting growth or treating a bacterial infection of, Gram-positive bacteria (Staphylococcus, Enterococcus and Bacillus), which is resistant to one or more antibiotic agents, the 647 Patent explicitly states how a human subject’s sweat glands excrete lysozyme, which lyses Staphylococcus epidermis and other gram-positive bacteria, see column 2, lines 30-35. 
The 647 patent teaches, whoever, this natural defense system (i.e. antibiotic agents as claimed) may even be neutralized, see column 2, lines 42-44.    The 647 patent discloses that is directed to a method for killing bacteria or hindering bacteria, said method comprising administering to an individual infested/infected with a bacterial with a retinoid compound such as 4-[(6-hydroxy-7-(1-adamantyl)-2-naphthyl]benzoic acid I.e. compound 1b) as claimed by Applicant, see claim 1. 
	Claims 140 and 143 are directed specifically to the elected species, CD 437.
	Applicant’s graphic from the Jan 2021 attorney response is noted below to demonstrate the similarities in core pharmacore (the base adamantly, phenyl, naphthalene core structure for these types of retinoid compounds) between the claimed compound 437 and compound 1 of Voegel, aka 647 US patent.

    PNG
    media_image7.png
    292
    500
    media_image7.png
    Greyscale

	Regarding claims 121, 126, 140 and 143, US Pat ‘647 teaches a method for killing bacteria or hindering the proliferation of bacteria, said method 
	comprising administering to an individual Subject infested or infected with a colonization of bacteria, a bactericidally or bacteriostatically effective amount of various retinoid compounds selected such as adapalene variants 6-3-(1-adamantyl)-4-methoxy-5-hydroxyphenyl-2-naphthoic acid (compound 1 in Vogel), various others, see claim 1. 
See also Table I, where elected species CD 347 is identified as Compound 1.

    PNG
    media_image8.png
    95
    413
    media_image8.png
    Greyscale

	
    PNG
    media_image9.png
    360
    499
    media_image9.png
    Greyscale

	Other compounds disclosed in the US ‘647 patent and recited in claim 1 and which have a similar naphthalenyl/phenyl/adamantly core structure include: 

    PNG
    media_image10.png
    470
    508
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    37
    442
    media_image11.png
    Greyscale

See Table I, compound 11 column 4, lines 36-37 of the 647 patent.

    PNG
    media_image12.png
    308
    497
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    38
    411
    media_image13.png
    Greyscale

See Table I, compound 41 column 5, lines 36-37 of the 647 patent.



    PNG
    media_image14.png
    442
    516
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    37
    432
    media_image15.png
    Greyscale

See Table I, compound 4 column 4, lines 23-24 of the 647 patent.


    PNG
    media_image16.png
    277
    506
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    20
    417
    media_image17.png
    Greyscale

See Table I, compound 27 column 4, line 59 of the 647 patent.

	Regarding claims 121 and 126 and the limitation of treating/killing Staphylococcus bacteria, US Pat ‘647 teaches its data evidence that the compounds of its invention bactericidal and bacteriostatic on Staphylococcus aureus, see column 10, last paragraph, lines 61-67. See also Tables II, III and IV. 
	While not expressly teaching the claimed compound CD437, US Pat ‘647 teaches various retinoid compounds which would provide a teaching, suggestion and motivation to substitute a hydroxyl (adjacent to the adamantly group), as per claimed compound CD 437.  Further, as noted above, US Pub ‘647 teaches these retinoid compounds with similar pharmacores as claimed have the antibacterial property as per claims 121 and 126.
	It is noted that Pan teaches the claimed and elected species CD437 (see abstract), is a retinoid compound, as per the noted compounds of US Patent ‘647.  
	Based on the teachings of US Pat 647 that teach retinoid compounds with a similar retinoid pharmacore as CD437, and Pan teaches that CD437 is a retinoid compound, therefore one of ordinary skill in the art would have a rationale to combine the references to arrive at the claimed invention, as per claims 121, 126, 140 and 143. 	The rationale to do so is the combination of prior art teachings (US Pat 647 and Pan teach retinoid compounds with a similar pharmacore, such as CD437) combined according to known methods (use of retinoid compounds to treat bacterial infections, where such infections develop resistance to the subject’s skin’s antibiotic properties) to predictably arrive at the claimed invention.
	With regard to claim 129 and the limitation wherein the compound is administered to the subject in combination with an aminoglycoside antibiotic agent, Liu teaches the combination of the aminoglycoside drug, gentamicin in combination with other drugs for the treatment of methicillin resistant S. Aureus infections (MRSA), see multiple teachings throughout Liu where gentamicin is taught to be combined with vancomycin, daptomycin and rifampin, see page e43, column 1 to page e44, column 2.  
	A basis to combine the teachings of US Pat ‘647 with Liu is that US Pat ‘647 teaches the treatment of S. Aureus infections with elected species CD 437, see above. One of ordinary skill in the art would have a reasonable expectation of success in combining the teachings of US Pat ‘647 to treat S. aureus, with those of Liu for the treatment of a species of S. Aureus, MRSA. 
	The rationale to support a finding of obviousness is the combination of prior art elements (CD 347 effective against S. Aureus per US Pat ‘847 and gentamicin combined with other drugs as per Liu) according to known methods (Liu teaches gentamicin combinations effective against MRSA) to predictably arrive at the claimed invention.
Therefore, the invention as a whole was prima facie obvious at the time it was invented.  	

RESPONSE TO ATTORNEY ARGUMENTS:
	The Office has rejected claims 121, 126, 129, 140, and 143 as being allegedly obvious over Voegel, Pan, and Liu (all of record). The Office cites Voegel for disclosing various retinoid compounds (including CD1530) to treat kill bacteria and treat bacterial infections. The Office then cites Pan for teaching that the Applicant's elected species CD437 is a retinoid. As Applicant understands the rejection, the Office then concludes that it would be obvious to use CD437 to treat bacterial infections, because Voegel already discloses using structurally similar retinoids for the same purpose (Office action, page 13). Applicant respectfully notes, 
	The Attorney response argues that the obviousness rationale overlooks the fact that Voegel (647 patent) does not teach or suggest the methods of using any of the synthetic retinoids to treat antibiotic-resistant bacterial infections, and Pan in no way remedies this deficiency. 
	Regarding the limitation of claims 121 and 126, a method of killing or inhibiting growth or treating a bacterial infection of, Gram-positive bacteria (Staphylococcus, Enterococcus and Bacillus), which is resistant to one or more antibiotic agents, the 647 Patent explicitly states how a human subject’s sweat glands excrete lysozyme, which lyses Staphylococcus epidermis and other gram-positive bacteria, see column 2, lines 30-35. 
	The 647 patent teaches, whoever, this natural defense system (i.e. antibiotic agents as claimed) may even be neutralized, see column 2, lines 42-44.    The 647 patent discloses that is directed to a method for killing bacteria or hindering bacteria, said method comprising administering to an individual infested/infected with a bacterial with a retinoid compound such as 4-[(6-hydroxy-7-(1-adamantyl)-2-naphthyl]benzoic acid I.e. compound 1b) as claimed by Applicant, see claim 1.
	The Attorney response argues that Pan merely describes the use of CD437 in treating cancer, and does not teach or suggest using any compound as an antibiotic. Reading  647 patent and Pan, one of ordinary skill in the art would not even consider using synthetic retinoids for treating antibiotic-resistant bacterial infections, which by their very nature would be more likely to be resistant to these compounds.
	As noted above, it is pointed out that the 647 patent teaches a rationale to use synthetic retinoids (which CD437 is admittedly is one) for the treatment of infections, including the infections that become resistant to the skin’s antibiotic mechanisms/properties as per columns 1-2. 
 	The Attorney response states using the Office's reasoning in the instant rejection, it would by obvious to use any compound currently known to treat bacterial infections to also treat antibiotic resistant infections. The Attorney response states 
If it were so, antibiotic-resistant infections (such as MRSA elected by Applicant for examination) could be treated by any currently marketed antibiotic without a problem. Unfortunately, this is not so, and resistant infections, such as MRSA, continue to represent a significant socioeconomic burden causing 5400 attributable extra deaths and over a million extra days of hospitalization associated with these infections.

	In response, it is pointed out that the 647 patent provides a basis to look towards using the claimed synthetic retinoids for treating infections resistant to the subject skin’s antibiotic properties as per columns 1-2. The examined species of infection has been expanded to various infections which have become resistant to various species resistant to the subject skin’s naturally occurring antibiotic properties.
	While the Attorney response argues that the deficiencies of the 647 patent and Pan are not corrected by Lau, as spelled out above, the prima facie case of obviousness has been spelled out above over the 647 patent and Pan in view of Lau.
	
Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                        	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1  CAS Registry Number 125316-60-1. Aka, 6-(4-hydroxy-3-tricyclo[3.3.1.13,7]dec-1-ylphenyl)-2-Naphthalenecarboxylic acid, 6-(4-Hydroxy-3-tricyclo[3.3.1.13,7]dec-1-ylphenyl)-2-naphthalenecarboxylic acid, 6-[3-(1-Adamantyl)-4-hydroxyphenyl]-2-naphthalenecarboxylic acid, AHPN, CD 437 and CD 437/AHPN. 
        2 While such property of killing or inhibiting growth of Gram-positive bacteria (including MRSA) is not explicitly recited in US Pub ‘638, such property is deemed to be inherent to the elected species of CD 437. 
        
        See MPEP 2112.01. (II. COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES)
        
        Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
        3 ("The discovery of a new use for an old structure based on unknown properties of the
        structure might be patentable to the discoverer as a process of using" (emphasis added), citing In re Hack, 245 F.2d 246 (CCPA 1957)).